Citation Nr: 9921756	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  98-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to June 
1946.



This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for bilateral defective hearing was 
denied most recently in June 1993 by the Board.

2.  The evidence received subsequent to June 1993 is new, but 
is not material.


CONCLUSIONS OF LAW

1.  The Board's June 1993 decision, wherein service 
connection for bilateral defective hearing was denied, is 
final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the Board's June 1993 
decision, wherein service connection for bilateral defective 
hearing was denied, does not serve to reopen the veteran's 
claim for service connection for that disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the 

reopening of disallowed claims and the revision of prior 
final determinations, insofar as the evidence is reviewed as 
to whether the criteria for the reopening of claims are 
satisfied.  Jones v. Brown, 7 Vet. App. 134 (1994); see also 
Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its 

merits, which requires consideration of all of the evidence, 
both old and new.  See also Evans, 9 Vet. App. at 283 (1996), 
and Manio v. Derwinski, 1 Vet. App. 140 (1991).

In the instant case, the veteran's claim for service 
connection for bilateral hearing loss disability was denied 
most recently, prior to the current adjudication, by means of 
a decision of the Board rendered in June 1993.  At that time, 
the Board noted that the record was unclear as to whether the 
question of service connection for that disability had been 
the subject of a prior, unappealed rating decision issued in 
July 1973; the Board accordingly reviewed the veteran's claim 
in June 1993 on a de novo basis, with consideration of the 
complete evidentiary record, which included the veteran's 
service medical records, the report of an April 1947 VA 
medical examination, reports of private audiometric testing 
dated in 1978 and thereafter, and supporting statements from 
former fellow officers.  The Board, in denying the veteran's 
claim, found that this evidence demonstrated that hearing 
loss was initially manifested in 1978, or more than 30 years 
after the veteran's separation from service, and that there 
was no evidentiary basis for concluding that the hearing loss 
shown at that time was related to his active service or to 
any incident therein.  

The evidence received by VA subsequent to June 1993 consists 
of evidence that had been considered by the Board in June 
1993, and VA medical records dated in March 1998.  The 
evidence that had previously been considered is clearly not 
new evidence.  In contrast, the March 1998 VA medical records 
constitute new evidence, in that they show that the veteran's 
hearing impairment is sensorineural in nature; while the 
medical records considered by the Board in June 1993 
similarly indicate the presence of hearing loss, they do not 
show that this disability was specifically classified as 
sensorineural.  It must be pointed out that a one-year post 
service presumption of inservice incurrence is accorded 
hearing loss that is sensorineural in nature; see 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).


The Board must also conclude, however, that the evidence 
indicating a diagnosis of sensorineural hearing loss, while 
new, is not material.  As previously noted, the basis of the 
Board's June 1993 was, in part, the fact that bilateral 
hearing loss was initially manifested many years subsequent 
to the veteran's separation from service, and was not shown 
to be related to service.  The fact that the veteran's 
hearing loss is now shown to be sensorineural in nature, more 
than 50 years following his service separation, likewise does 
not demonstrate that hearing loss was incurred in or 
aggravated by service, or could be presumed to have been 
incurred during service.  On this basis, the Board must find 
that the March 1998 VA medical records are not "so 
significant that [they] must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998).

The Board would emphasize that the veteran is free to reopen 
his claim at anytime.  We would observe that medical 
evidence, including a physician's opinion, linking his 
hearing loss to inservice acoustic trauma, which we concede 
occurred,  would be particularly probative.

In brief, the evidence received by VA since the Board's June 
1993 decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for 
bilateral hearing loss disability.  It therefore follows that 
the question of whether this claim is well grounded is 
immaterial, and need not be addressed.













ORDER

New and material evidence has not been received to reopen a 
claim of service connection for bilateral hearing loss 
disability, and the benefits sought with regard to that claim 
remain denied.



		
	M. GREENSTREET
	Member, Board of Veterans' Appeals



 

